842 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Henry COCHRAN;  Dorita Cochran, Plaintiffs-Appellants,v.Edward T. SCHOTTEN;  James M. Schotten, Defendants-Appellees.
No. 87-1967.
United States Court of Appeals, Sixth Circuit.
March 29, 1988.

Before MILBURN and BOGGS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Plaintiffs appeal the district court's judgment dismissing their civil action for lack of subject matter jurisdiction.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the parties' briefs and the certified record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Asserting diversity jurisdiction, plaintiffs sought damages for defendants' fraud, conspiracy and intentional infliction of mental anguish.  The action was dismissed for lack of subject matter jurisdiction because all parties were citizens of Michigan and the matter lacked a federal question.


3
Upon consideration, we affirm the district court's judgment filed August 31, 1987, for the reasons stated therein.  Rule 9(b)(5), Rules of the Sixth Circuit.